Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claim 1, 9, and 16 have been amended. Claims 2 and 10 have been canceled. Claims 1, 3-9, and 11-20 are pending and rejected in the application. This action is Final.

Response to Arguments
Applicant Argues 
Claims 1-20 are rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. Applicant respectfully traverses the rejection for at least the reason that the claims recite patent eligible subject matter under the well-known two-part Alice/Mayo test". In particular, the claims are not directed to an abstract idea. Additionally, even assuming for the sake of argument that the claims are directed to an abstract idea, the claims recite significantly more than the alleged abstract idea.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments and amendments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn. 
Applicant Argues 
The Office Action admits, at page 12, that Guyan does not disclose, but asserts that Relkin allegedly discloses “responsive to the received request for additional result data, determine a second subset of the data set to be displayed in the small multiples” and “output the second subset of the data set as the additional result data to the requestor” on the basis that Relkin, at cited paragraph [0003] discloses display of “a second page of search results 107, 1.e., search results 11 through 20.”

Examiner Responds:
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guyan et al. U.S. Patent Publication (2002/0165739; hereinafter: Guyan) in view of Du et al U.S. Patent Publication (2021/0173868; hereinafter: Du) 

Claims 1, 9, and 16
As to claims 1, 9, and 16, Guyan discloses an apparatus comprising: 
a processor (Figure 2A, paragraph[0002], “A representative hardware environment is depicted in prior art FIG. 1, which illustrates a typical hardware configuration of a workstation having a central processing unit 110, such as a microprocessor, and a number of other units interconnected via a system bus 112...etc.”); and 
a memory on which is stored machine-readable instructions that when executed by the processor, cause the processor to (Figure 2A, paragraph[0002], “The workstation shown in FIG. 1 includes a Random Access Memory (RAM) 114, Read Only Memory (ROM) 116, an I/O adapter 118 for connecting peripheral devices such as disk storage units 120 to the bus 112, a user interface adapter 122 for connecting a keyboard 124…etc.”): 
determine queries to create the result data (paragraph[0624], “Results are retrieved by the Bounded Query Approach where the first record is determined by a where clause with calculated values…etc.” and paragraph[0633]-paragraph[0634]); 
determine a subset of a data set based on the queries (paragraph[0625], “Search UI is one where the user is required to enter in a minimum search criteria to prevent an excessively large result set. Have Scrollable Result Sets. The scrolling retrieval of a large result set is the incremental retrieval of a result subset repeated as many times as the user requests or until the entire result set is obtained…etc.”), wherein the subset of the data set is to be displayed in the small multiples by the computing device (paragraph[0626]-paragraph[0628], “Returned results are displayed in a GreenTree List Box…etc.”, the Examiner interprets the Green Tree List Box as the data set being displayed in small multiples.); 
output the subset of the data set as the result data to the computing device (paragraph[0628], “Returned results are displayed in a GreenTree List Box…etc.”, the reference describes displaying the results.); 
receive a request for additional result data from the computing device(paragraph[0629], “An action button with the label More . . . is provided for the user to obtain the remaining results…etc.”, the reference describes requesting additional results by clicking the more label on the User Interface.); 

Guyan does not appear to explicitly disclose receive a request for result data from a computing device to display small multiples, the small multiples being visual objects to represent the result data and having common axes, scales, or a combination thereof; 
responsive to the received request for additional result data, determine a second subset of the data set to be displayed in the small multiples; and 
output the second subset of the data set as the additional result data to the computing device, the additional result data to be stitched to the result data and the additional result data and the result data to be displayed together in the small multiples.

However, Du discloses receive a request for result data from a computing device to display small multiples, the small multiples being visual objects to represent the result data and having common axes, scales, or a combination thereof (paragraph[0025], “The data requester 112 can receive a request for data from the user device 130 and format the request for data for transmission to the BE layer 201. The data requester can process the request for data from the user device 130 as more than one requests for data from the BE layer 201. For example, when the request for data from the user device relates to multi-dimensional data, and the BE layer 201 stores the multi-dimensional data as separate data sets (as shown, for example in FIG. 2A), the requests for data from the BE layer 201 can include a first request for data (such as data in the X direction vs. time), a second request for data (such as data in the Y direction vs. time), a third request for data (such as data in Z direction vs. time), a fourth request for data (such as temperature vs. time), a fifth request for data (such as metadata associated with X-direction, Y-direction, and Z-direction data), and so forth. If the BE layer 201 is configured to store multi-dimensional data in a single data set, however (as shown, for example, in FIG. 2B), the request for data from the BE layer 201 can comprise a single request for data…etc.”); 
responsive to the received request for additional result data, determine a second subset of the data set to be displayed in the small multiples (paragraph[0030], “The user interface generator 118 can be configured to include additional features in the interactive user interface. Preferably, the user device 130 is configured with an input device that allows the user device to receive gesture events. Gesture events include, for example, finger or button down events, finger or button up events, finger or button taps, mouse clicks, mouse wheel scrolls, scroll bar manipulations, menu selections, mouseovers, and so forth. Preferably, the user interface generator 118 is configured to update the interactive user interface in response to gesture events. In addition, the user device 130 may receive requests for updated or new series data and transmit such requests to the FE server 110. The requests may be generated in response to the manipulation of the interactive user interface by a user. Manipulations may include panning, scrolling…etc.”); and 
output the second subset of the data set as the additional result data to the computing device, the additional result data to be stitched to the result data and the additional result data and the result data to be displayed together in the small multiples (paragraph[0027-paragraph[0028], “Data stitching can also include alignment of the data sets. In this regard, the data processor 116 can arrange the data sets (optionally downsampled) such that the data sets are relatively close to their actual aligned positions or in their aligned positions and return the stitched-together data as a single data set. Continuing the prior example, the data processor 116 can arrange the X position, Y position, Z position, and temperature data sets based on similarities in their associated times. In alternative embodiments, a stitched-together data set can be downsampled after stitching, instead of prior to stitching. In embodiments in which data is received by the data receiver 114 as a single data set in response to a single request for data, data stitching may not be required…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du to display an additional set of queried data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du to provide a software tool that allows data-processing entities to visualize data as pseudo-three-dimensional objects dynamically and interact with and/or manipulate the objects (Du: paragraph[0003]). 

Claim 3
As to claim 3, the combination of Guyan and Du discloses all the elements in claim 1, as noted above, and Du further disclose wherein the instructions cause the processor to: determine the second subset of the data set based on the received request for the additional result data, the second subset of the data set being selected by a scroll input on a dimension at the small multiples(paragraph[0030], “The user interface generator 118 can be configured to include additional features in the interactive user interface. Preferably, the user device 130 is configured with an input device that allows the user device to receive gesture events. Gesture events include, for example, finger or button down events, finger or button up events, finger or button taps, mouse clicks, mouse wheel scrolls, scroll bar manipulations, menu selections, mouseovers, and so forth. Preferably, the user interface generator 118 is configured to update the interactive user interface in response to gesture events. In addition, the user device 130 may receive requests for updated or new series data and transmit such requests to the FE server 110. The requests may be generated in response to the manipulation of the interactive user interface by a user. Manipulations may include panning, scrolling…etc.”).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guyan et al. U.S. Patent Publication (2002/0165739; hereinafter: Guyan) in view of Du et al U.S. Patent Publication (2021/0173868; hereinafter: Du) and further in view of Amacker et al. Patent Publication (8,977,982; hereinafter: Amacker) 

Claims 6 and 13
As to claims 6 and 13, the combination of Du and Relkin discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: identify a type of data reduction to be used to determine the subset of the data set, the type of data reduction including windowing, topN, bottomN, sampling, high density sampling, or a combination thereof; and determine the queries based on the identified type of data reduction.

However, Amacker discloses wherein the instructions cause the processor to: identify a type of data reduction to be used to determine the subset of the data set, the type of data reduction including windowing, topN, bottomN, sampling, high density sampling, or a combination thereof (Figure 4, column 10, lines 33-67, “As mentioned above, FIG. 4 shows an example process 400 for determining a mapping of location indicators to a scroll bar. In an embodiment, the relative size of the scroll bar (e.g., based on resolution, display area, and/or other such factors) is used to determine 402 how many location indicators should be shown. The number of location indicators may be determined as the greatest integer less than or equal to the number of pixels of the scroll bar's height divided by a predetermined number, although similar or other calculations may be used….etc.”); and 
determine the queries based on the identified type of data reduction (column 6, lines 49-67 and column 7, lines 1-20, “of the thumb 204 relative to the scroll bar 202. When the thumb 204 is within a certain distance from the lower end of the scroll bar 202, the JavaScript.RTM. code instructs the browser to instruct additional search results from the web server of the search engine, which the web server of the search engine typically sends. Additionally, in an embodiment, the JavaScript.RTM. code instructs the browser to modify the scroll bar 202 to enable the user to scroll through the newly loaded search results as well as the previously-loaded search results…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Amacker to scroll through a multiple subset result data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Amacker to display more than a portion of an information set at any given time for a user attempting to navigate through the information set (Amacker: lines 5-10).

Claims 4, 5, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guyan et al. U.S. Patent Publication (2002/0165739; hereinafter: Guyan) in view of Du et al U.S. Patent Publication (2021/0173868; hereinafter: Du) and further in view of Bruckner et al. Patent Publication (2008/0183735; hereinafter: Bruckner) 

Claims 4, 11, and 17
As to claims 4, 11, and 18, the combination of Guyan and Du discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: 
decompose the data set by dimensions of the small multiples, the dimensions having a hierarchy; 
execute the queries for each of the dimensions; 
balance a size of data for the dimensions; and 
recompose results of the queries to form the result data, the results of the queries being recomposed according to the hierarchy of the dimensions.

However, Bruckner discloses wherein the instructions cause the processor to: 
decompose the data set by dimensions of the small multiples, the dimensions having a hierarchy (paragraph[0022], “A hierarchical cursor component 110 (also referred to as a cursor component) locates a subset of a data hierarchy at 130, where the subset can be loaded into memory (not shown) for further processing. In one aspect, one cursor component 120 can be associated with each dynamic group definition in the definition object model 110, where the set of cursor components operate over multiple levels of multiple hierarchical dimensions of the data. In another example, the multiple hierarchical dimensions can be associated with row and column dimensions of a database…etc.”); 
execute the queries for each of the dimensions (paragraph[0043], “Referring to FIG. 7, an example on-demand rendering system 700 is illustrated that can be employed with the dynamic object models and cursors described above. The system 700 shows a simplified view of an example model processing architecture. When a request to execute a report arrives at 710, the request is passed to the specific renderer instead of to a processing engine 730. When the renderer 720 requests data from a Rendering Object Model 734, the processing engine 730 loads the compiled definition and executes queries in the report. As an optional feature the processing engine only executes queries needed to process the currently requested item in the report…etc.”); 
balance a size of data for the dimensions(paragraph[0043], “. As an optional feature the processing engine only executes queries needed to process the currently requested item in the report. The resulting data is grouped, sorted, filtered and aggregated according to a report definition 740, but only for the top-level data region containing the current item being requested by the renderer 720. These results are flushed to a partial snapshot at 750…etc.”); and 
recompose results of the queries to form the result data, the results of the queries being recomposed according to the hierarchy of the dimensions (paragraph[0045]-paragraph[0064], “Update group variables, populate aggregation collection (for every changed scope along the path…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Bruckner to select dimensions of data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Bruckner to have a system consume less memory for efficient report pagination and layout rendering (Bruckner: paragraph[0007]).

Claims 5 and 12
As to claims 5 and 12, the combination of Guyan and Du discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: apply a type of data reduction to determine the subset of the data set, synchronize dimensions of the small multiples, recompose the result data according to a hierarchy of the dimensions of the small multiples, or a combination thereof.

However, Bruckner discloses wherein the instructions cause the processor to: apply a type of data reduction to determine the subset of the data set (paragraph[0068], “group/sort/filter expressions (data grouping)…etc.”), synchronize dimensions of the small multiples (paragraph[0022]-paragraph[0023], “A hierarchical cursor component 110 (also referred to as a cursor component) locates a subset of a data hierarchy at 130, where the subset can be loaded into memory (not shown) for further processing. In one aspect, one cursor component 120 can be associated with each dynamic group definition in the definition object model 110, where the set of cursor components operate over multiple levels of multiple hierarchical dimensions of the data…etc.”), recompose the result data according to a hierarchy of the dimensions of the small multiples, or a combination thereof (paragraph[0043]-paragraph[0044], “Referring to FIG. 7, an example on-demand rendering system 700 is illustrated that can be employed with the dynamic object models and cursors described above. The system 700 shows a simplified view of an example model processing architecture. When a request to execute a report arrives at 710, the request is passed to the specific renderer instead of to a processing engine 730. When the renderer 720 requests data from a Rendering Object Model 734, the processing engine 730 loads the compiled definition and executes queries in the report. As an optional feature the processing engine only executes queries needed to process the currently requested item in the report. The resulting data is grouped, sorted, filtered and aggregated according to a report definition 740, but only for the top-level data region containing the current item being requested by the renderer 720…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Bruckner to select dimensions of data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Bruckner to have a system consume less memory for efficient report pagination and layout rendering  (Bruckner: paragraph[0007]).



Claim 18
As to claim 18, the combination of Guyan and Du discloses all the elements in claim 16, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: 
decompose the data set by dimensions of the small multiples; and 
balance a size of the data for the dimensions; and 
recompose results of the queries to form the result data.

However, Bruckner discloses wherein the instructions cause the processor to: 
decompose the data set by dimensions of the small multiples (paragraph[0022]-paragraph[0023], “A hierarchical cursor component 110 (also referred to as a cursor component) locates a subset of a data hierarchy at 130, where the subset can be loaded into memory (not shown) for further processing. In one aspect, one cursor component 120 can be associated with each dynamic group definition in the definition object model 110, where the set of cursor components operate over multiple levels of multiple hierarchical dimensions of the data…etc.”); and 
balance a size of the data for the dimensions (paragraph[0079], “On-demand report processing can be driven by a renderer accessing objects in the dynamic object model. Generally, the overall size of collections (e.g., total number of cell instances) is not known until the entire group tree structure has been processed. However, in order to render the first page of a structure with several millions cells, only a subset will be needed and the total count of items in the collection may not be relevant…etc.”); and 
recompose results of the queries to form the result data (paragraph[0043]-paragraph[0044], “Referring to FIG. 7, an example on-demand rendering system 700 is illustrated that can be employed with the dynamic object models and cursors described above. The system 700 shows a simplified view of an example model processing architecture. When a request to execute a report arrives at 710, the request is passed to the specific renderer instead of to a processing engine 730. When the renderer 720 requests data from a Rendering Object Model 734, the processing engine 730 loads the compiled definition and executes queries in the report. As an optional feature the processing engine only executes queries needed to process the currently requested item in the report. The resulting data is grouped, sorted, filtered and aggregated according to a report definition 740, but only for the top-level data region containing the current item being requested by the renderer 720…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Bruckner to select dimensions of data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Bruckner to have a system consume less memory for efficient report pagination and layout rendering (Bruckner: paragraph[0007]).

Claims 7, 8, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guyan et al. U.S. Patent Publication (2002/0165739; hereinafter: Guyan) in view of Du et al U.S. Patent Publication (2021/0173868; hereinafter: Du) and further in view of Vigeant et al. Patent Publication (2017/0118308; hereinafter: Vigeant)

Claims 7, 14, and 19
As to claims 7, 14, and 19, the combination of Guyan and Du discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: determine that an outer dimension value of the small multiples is reachable by scrolling an inner dimension data of the small multiples; and based on a determination that the outer dimension value is reachable by scrolling the inner dimension data, preserve the determined outer dimension value in the result data for display in the small multiples.

However, Vigeant discloses wherein the instructions cause the processor to: determine that an outer dimension value of the small multiples is reachable by scrolling an inner dimension data of the small multiples (Figures 5-6, paragraph[0135]-paragraph[0144], “FIG. 6 illustrates second portion 94 of the plural UI cards 86, 90 of FIG. 5, which more clearly shows (after a vertical scroll of the UI display screen 84 of FIG. 5) the second UI card 90, which illustrates content representing a filtered version of content underlying the first UI card 86 shown in FIG. 5…etc.”); and 
based on a determination that the outer dimension value is reachable by scrolling the inner dimension data, preserve the determined outer dimension value in the result data for display in the small multiples (Figures 5-6, paragraph[0140]-paragraph[0145], “The result of the scroll operation applied to the UI display screen 84 of FIG. 5 further reveals a portion of a third card 100 and accompanying third visualization 102. Data underlying the third visualization 102 includes data represented by the first visualization 88 of FIG. 5, but filtered to shown revenue by P1 product for 2012, as opposed to revenue by both P1 product and P4 brand (represented by the first visualization 88) or revenue by just P4 brand (represented by the second visualization 92…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Vigeant to scroll through different dimensions of data on a user interface which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Vigeant to have a user interface for facilitation selecting, conveying, and interacting with information in networked computing environments (Vigeant: paragraph[0003]).

Claims 8, 15, and 20
As to claims 8, 15, and 20, the combination of Guyan and Du discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein the instructions cause the processor to: synchronize inner dimension data of the small multiples across each instance of outer dimension value of the small multiples.

However, Vigeant discloses wherein the instructions cause the processor to: synchronize inner dimension data of the small multiples across each instance of outer dimension value of the small multiples (figures 5-6, paragraph[0088], “Graphical User Interface (GUI) software in communication with speech-to-text software, Natural Language Processing (NLP) software, network communications modules (e.g., mobile synchronization functionality to synchronize communications with the BI server system 14 over a network), and so on….etc.” and paragraph[0144]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Guyan with the teachings of Du and Vigeant to scroll through different dimensions of data on a user interface which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Guyan with the teachings of Du and Vigeant to have a user interface for facilitation selecting, conveying, and interacting with information in networked computing environments (Vigeant: paragraph[0003]).











Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 26, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000